                Case 2:18-cv-00160-SU      Document 172             Filed 02/05/21   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     JAMES S. SMITH #840932
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: James.S.Smith@doj.state.or.us

     Attorneys for Defendants State of Oregon, Oregon State Police, Governor Kate Brown, Travis
     Hampton, Trooper #1 and Trooper #2


                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON



     D. JEANETTE FINICUM; THARA                           Case No. 2:18-cv-00160-SU
     TENNEY; TIERRA COLLIER; ROBERT
     FINICUM; TAWNY CRANE; ARIANNA                        STATE DEFENDANTS' RESPONSE TO
     BROWN; BRITTNEY BECK; MITCH                          PLAINTIFFS' OBJECTIONS TO FINDINGS
     FINICUM; THOMAS KINNE; CHALLICE                      AND RECOMMENDATION
     FINCH; JAMES FINICUM; DANIELLE
     FINICUM; TEAN FINICUM; and the                       (Oral Argument Requested)
     ESTATE OF ROBERT LAVOY FINICUM,


                       Plaintiffs,


              v.


     UNITED STATES OF AMERICA;
     FEDERAL BUREAU OF INVESTIGATION;
     BUREAU OF LAND MANAGEMENT;
     DANIEL P. LOVE; SALVATORE LAURO;



Page 1 -   STATE DEFENDANTS' RESPONSE TO PLAINTIFFS' OBJECTIONS TO FINDINGS
           AND RECOMMENDATION
           JSS/a2c/36439336
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
                Case 2:18-cv-00160-SU        Document 172              Filed 02/05/21   Page 2 of 3




     GREG T. BRETZING; W. JOSEPH
     ASTARITA; SPECIAL AGENT BM;
     MICHAEL FERRARI; STATE OF OREGON;
     OREGON STATE POLICE; TRAVIS
     HAMPTON; TROOPER 1 TROOPER 2;
     KATHERINE BROWN; HARNEY
     COUNTY; DAVID M. WARD; STEVEN E.
     GRASTY; and the CENTER FOR
     BIOLOGICAL DIVERSITY,

                       Defendants.




              Only the last 13 lines of plaintiffs’ 35-page Objections (“Objection No. 12”) relate to the

     state defendants. This response addresses only that portion of plaintiffs’ document.

              Plaintiffs’ Second Amended Complaint alleges a Section 1983 claim against Gov. Kate

     Brown for violation of Mr. Finicum’s Fourth Amendment right to be free of the use of excessive

     force. Gov. Brown was not present at the time of the shooting. The state defendants moved to

     dismiss as to Gov. Brown, because she was not an integral participant in the Troopers’ decision

     to use deadly force. The Findings and Recommendation recommend dismissal as to Gov.

     Brown.

              Citing Monell v Dept. of Soc. Services of City of New York, 436 US 658 (1978), plaintiffs

     argue Gov. Brown is not entitled to immunity. Plaintiffs’ position is nonsense. The Magistrate

     Judge recommended the excessive force claim against Gov. Brown be dismissed because she

     was not present and did not participate in the Troopers’ decision to pull the trigger. The Findings

     and Recommendation do not address immunity. The Monell case has to do with municipal

     liability under Section 1983, not an excessive force claim against a state’s governor based upon a

     decision by officers of the state’s police force.



Page 2 -   STATE DEFENDANTS' RESPONSE TO PLAINTIFFS' OBJECTIONS TO FINDINGS
           AND RECOMMENDATION
           JSS/a2c/36439336
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                Case 2:18-cv-00160-SU       Document 172             Filed 02/05/21   Page 3 of 3




              The court should accept the recommendation of the Magistrate Judge as to the excessive

     force claim against Gov. Brown.




              DATED February 5 , 2021.

                                                         Respectfully submitted,

                                                         ELLEN F. ROSENBLUM
                                                         Attorney General




                                                             s/ James S. Smith
                                                         JAMES S. SMITH #840932
                                                         Senior Assistant Attorney General
                                                         Trial Attorney
                                                         Tel (971) 673-1880
                                                         Fax (971) 673-5000
                                                         James.S.Smith@doj.state.or.us
                                                         Of Attorneys for Defendants State of Oregon,
                                                         Oregon State Police, Governor Kate Brown,
                                                         Travis Hampton, Trooper #1 and Trooper #2




Page 3 -   STATE DEFENDANTS' RESPONSE TO PLAINTIFFS' OBJECTIONS TO FINDINGS
           AND RECOMMENDATION
           JSS/a2c/36439336
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
